                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

NICHOLAS STOLL,

                       Plaintiff,                      Case No. 2:19-cv-238
v.                                                     Honorable Robert J. Jonker
JENNIFER FRANCE,

                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a county jail inmate under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently housed in the Chippewa County Jail. It appears he is awaiting

sentencing following entry of a nolo contendere plea. The events of which he complains, however,

do not relate to his confinement, they relate to his pre-plea representation. Plaintiff is suing
appointed counsel, Chippewa County Chief Public Defender Jennifer France. He is dissatisfied

with the services she provided when defending Plaintiff in the criminal proceedings.

               Plaintiff seeks $600,000 in damages.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).




                                                  2
               III.    State actor

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Dominguez v.

Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009); Street v. Corr. Corp. of Am., 102 F.3d 810,

814 (6th Cir. 1996). In order for a party’s conduct to be under color of state law, it must be “fairly

attributable to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982); Street, 102 F.3d

at 814. There must be “a sufficiently close nexus between the State and the challenged action of

[the defendant] so that the action of the latter may be fairly treated as that of the State itself.”

Skelton v. Pri-Cor, Inc., 963 F.2d 100, 102 (6th Cir. 1991) (citing Jackson v. Metro. Edison Co.,

419 U.S. 345, 351 (1974)).

               Plaintiff cannot show that his court-appointed attorney acted under color of state

law. In Polk Cty. v. Dodson, 454 U.S. 312 (1981), the Supreme Court held that defense counsel

perform a private, not an official, function:

       In our system[,] a defense lawyer characteristically opposes the designated
       representatives of the State. The system assumes that adversarial testing will
       ultimately advance the public interest in truth and fairness. But it posits that a
       defense lawyer best serves the public, not by acting on behalf of the State or in
       concert with it, but rather by advancing “the undivided interest of his client.” This
       is essentially a private function, traditionally filled by retained counsel, for which
       state office and authority are not needed.

454 U.S. at 318-19 (footnotes omitted). The Polk County Court further held that this is true even

of the state-appointed and state-paid public defender. Id. at 321. The Court said that, once a

lawyer undertakes the representation of an accused, the duties and obligations are the same whether

the lawyer is privately retained, appointed, or serves in a legal aid or defender program. Id. at 323.

The Court held that, even though a public defender is paid by the state, he or she does not act under

color of state law in representing the accused. Id. at 325. Rather, defense counsel—whether

                                                  3
privately retained or paid by the state—acts purely on behalf of the client and free from state

control. Id. The Sixth Circuit has adhered to the holding in Polk County in numerous decisions.

See, e.g., Floyd v. Cty. of Kent, 454 F. App’x 493, 497 (6th Cir. 2012) (holding that, when

performing traditional functions as counsel, a public defender is not a state actor); Powers v.

Hamilton Cty. Pub. Defender, 501 F.3d 592, 611 (6th Cir. 2007) (same); Harmon v. Hamilton Cty.

Court of Common Pleas, 83 F. App’x 766, 767 (6th Cir. 2003). Accordingly, Plaintiff’s court-

appointed attorney does not act under color of state law, and no claim under § 1983 can be

maintained against her.

               To the extent that Plaintiff asserts claims of fraud and legal malpractice, these

claims arise solely under state law. Section 1983 does not provide redress for a violation of a state

law. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166

(6th Cir. 1994). The Sixth Circuit has stated that district courts should generally decline to exercise

supplemental jurisdiction over state law claims under these circumstances. See Landefeld v.

Marion Gen. Hosp., 994 F.2d 1178, 1182 (6th Cir. 1993); Hawley v. Burke, No. 97-1853, 1998

WL 384557, at *1-2 (6th Cir. June 18, 1998). Accordingly, these claims will be dismissed without

prejudice.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C. §

1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.



                                                  4
                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     December 20, 2019                   /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  5
